COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Valerus Compression Services, LP and Valerus Services Company,
                          LLC v. William Austin

Appellate case number:    01-13-00266-CV

Trial court case number: 2012-66317

Trial court:              295th District Court of Harris County

        Appellants Valerus Compression Services, LP and Valerus Services Company, LLC
(collectively, “Valerus”) have filed an interlocutory appeal from the district court’s order
denying Valerus’s motion to compel arbitration and abate the underlying lawsuit. See TEX. CIV.
PRAC. & REM. CODE ANN. § 51.016 (West 2011); § 171.098 (West 2011). Appellants’ brief was
filed on May 28, 2013, and appellee William Austin’s brief is due to be filed on June 27, 2013.
        Valerus also filed a motion requesting temporary relief in the form of a stay of all trial
court proceedings pending this Court’s resolution of the interlocutory appeal. The motion is
GRANTED in part; all discovery in the underlying proceeding is STAYED pending further order
of the Court. See TEX. R. APP. P. 29.3. Upon receipt of the appellee’s brief, we will consider, on
our own motion, whether the stay should be lifted.
        Valerus has filed a second notice of appeal from an order of the trial court granting
appellee’s motion to stay the arbitration proceeding initiated by Valerus. The parties are notified
that, because this appeal is accelerated and a stay is in place, the Court will not look favorably
upon requests for extension of time in this interlocutory appeal or the second related
interlocutory appeal. See TEX. R. APP. P. 38.6(d).

Judge’s signature: /s/ Rebeca Huddle
                    Acting individually      Acting for the Court


Date: June 13, 2013